BIJUR, J.
Appellant urges a number of errors, but only one need be considered, ,as that requires a reversal of the judgment rendered.
*154Defendant has been allowed to recover damages by way of counterclaim for alleged false representation in regard to the previous receipts and profits of a business which he purchased. The only alleged proof of the falsity of this representation was as to the amount of receipts and profits of the business after defendant took possession and conducted the same. Without commenting on the fact that the proof as to these subsequent receipts was far from complete or sufficient, it is perfectly evident that it did not show the falsity of representations as to the receipts prior to' that time, while the business was being conducted by the plaintiff.
Judgment reversed, and new trial granted, with $30 costs to appellant to abide the event. All concur.